DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 5/3/2021 is acknowledged.  The traversal is on the following ground(s):
1.  That claim 1 recites administration of the probiotic in the poultry hatcher cabinet whereas Ghareeb et al describes administration of a probiotic orally with a micropipette to 1 day old chicks in pens.
2. That no objection to unity of invention was raised in the PCT phase.
This is not found persuasive for the following reasons:
Regarding argument 1, while claim 1 recites these features, none of the claims in Group II recite administration in a hatcher cabinet.  To have unity of invention, all of the claims must have a technical feature in common.  The only feature that is common to both groups and to all claims is a probiotic.  
Regarding argument 2, the choices made by the examiner in the PCT have no relevance to examination in the national stage.
The requirement is still deemed proper and is therefore made FINAL.	

With regard to applicant’s traversal of the species election, no species election requirement was made in the restriction requirement mailed on 3/3/2021.

Claims 1-16 are pending.  Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Claims 12-16 are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 7/11/2018, 6/30/2020, and 3/23/2021 have been considered.  Signed copies are enclosed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite compositions comprising mixtures of naturally occurring bacterial strains. This judicial exception is not integrated into a practical application because the strains were isolated from poultry and are not different than the strains as found in nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply mixing different bacteria does not alter the characteristics of the bacteria as found in nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C.§112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 13-15 recite specific bacterial strains.  Claim 12 is included in the rejection because it encompasses the dependent claims.
It is apparent that the bacterial strains Pediococcus acidilactici FM18 deposited as NRRL Deposit Number B-50964, Pediococcus acidilactici TY036 deposited as NRRL Deposit Number B-50959, Enterococcus faecium MFF109 deposited as NRRL Deposit Number B-50960, 
No process to obtain the bacteria is disclosed in the specification and it is not apparent if the strains are readily available to the public.  It is noted that Applicants have referred to a deposit of the strains, but there is no indication in the specification as to public availability.  The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception ( 37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to compositions comprising Bacillus strains and lactic acid bacteria strains.  Claims 13-15 recite i) Pediococcus acidilactici FM18 deposited as NRRL Deposit Number B-50964, a strain having all of the identifying characteristics of Pediococcus acidilactici FM18 deposited as NRRL Deposit Number B-50964 or a mutant thereof, ii) Pediococcus acidilactici TY036 deposited as NRRL Deposit Number B-50959, a strain having all of the identifying characteristics of Pediococcus acidilactici TY036 deposited as NRRL Deposit Number B-50959 or a mutant thereof, and iii) Enterococcus faecium MFF109 deposited as NRRL Deposit Number B-50960, a strain having all of the identifying characteristics of Enterococcus faecium MFF109 deposited as NRRL Deposit Number B-50960 or a mutant thereof as well as i) Bacillus amyloliquefaciens AM0904 deposited as NRRL Deposit Number B-50914, a strain having all of the identifying characteristics of Bacillus amyloliquefaciens AM0904 deposited as NRRL Deposit Number B-50914 or a mutant thereof, ii) Bacillus amyloliquefaciens NP122 deposited as NRRL Deposit Number B-50910, a strain having all of the identifying characteristics of Bacillus amyloliquefaciens NP122 deposited as NRRL Deposit Number B-50910 or a mutant thereof, and iii) Bacillus amyloliquefaciens B2 deposited as NRRL Deposit Number B-50908, a strain having all of the identifying characteristics of Bacillus amyloliquefaciens B2 deposited as NRRL Deposit Number B-50908 or a mutant thereof. 
The specification does not describe the identifying characteristics of the recited strains other than to disclose 16srDNA sequences for each.  Thus, there is no description of strains having all of the identifying characteristics of the recited strains.  

"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

Adequate written description requires more than a mere statement that something is part of the invention and reference to a potential method for isolating it. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al (US Patent Application Publication 2014/0199281).

Henn et al disclose compositions comprising combinations of bacteria from Tables 1 and 3 (see paragraph 0066).  Table 1 includes numerous Bacillus species and Table 3 includes bacteria containing SEQ ID NO:1317, which is 99.8% identical to the instantly claimed SEQ ID NO:1.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millan (WO2012/110777; IDS filed 7/11/2018).
The instant claims are drawn to compositions comprising one or more Bacillus strains and one or more lactic acid bacteria strains.
Millan discloses a composition comprising Bacillus and multiple lactic acid bacterial species (see page 8, lines 1-10).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/BRIAN GANGLE/Primary Examiner, Art Unit 1645